DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 7/11/2018.
Claims 1-20 are currently pending and have been examined.
Effective Filling Date: 7/11/2018.
The Information Disclosure Statements filed 10/26/2015 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to Provisional Application 62/533, 747, filed on 7/18/2017.  The effective filing date, however, is 7/11/2018, because none of the prior application discloses, at least presenting and generating a set of questions wherein the hotspot event includes a navigate hotspot event to trigger another virtual reality view of the hotel service being viewed by the user, an information hotspot event to display an information dialogue related to the virtual reality view of the hotel service being viewed by the user, or a purchase hotspot event to open a purchase dialogue related to the virtual reality view of the hotel service being viewed by the user, as recited in claims 4 and 14, as required by a continuation.  Applicant is required to delete the benefit claim because this application contains the following matter not disclosed in the prior-filed application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Alpert et al. (US 20160299661 A1), hereinafter “Alpert.”
Claim 1, Alpert discloses a virtual reality based hotel services analysis and procurement apparatus comprising (Abstract disclosing methods and systems for implementing a dynamically customized three dimensional geospatial visualization techniques in a point cloud are disclosed. In one embodiment, a user's current area of interest can be determined to generate a dynamically customized three dimensional geospatial setting. In one embodiment, the area of interests can be determined based on a user's actions, behavior, and/or preferences. Para. [0043], In one embodiment, a user can use the geospatial virtual world to simulate actual views from a variety of settings, such as homes, apartments, restaurant tables, hotel rooms, and theater seats, serving as a resource before making reservations or purchases.”):
a user attribute analyzer, executed by at least one hardware processor (para. [0090]-[0091], [0094]-[0098], processor), to
ascertain an attribute associated with a user (Para. [0070], “user's profile 606 can also be used to determine the user's preferences (using the user's demographics as an indicator). In another embodiment, the user's actions and/or behaviors coupled with the user's age can be used as to user's area of interest.” Para. [0074], “user vector 908 is stored in user database 407 and is used by a user clustering algorithm described further here. User vector 908 can include geographical location 918, age of the user 920, and gender of the user 922. User database 902 can also store feature vectors identifiers 924 that correspond to data feature vector 810. Such feature vectors identifiers 924 can represent the features recorded at 710 as explained while describing FIG. 7. In one embodiment, geographical location 918 is periodically updated with the user's current location, and feature vector identifiers 924 store the feature vectors with which the user was in close proximity, resulted in a trigger event, resulted in completion of a trigger event” Which disclosing the storing and retrieving attribute associated with a user such as geographical location, age of the user, and gender of the user);
a user preference analyzer, executed by the at least one hardware processor (para. [0090]-[0091], [0094]-[0098], processor), to
ascertain a preference associated with the user (Para. [0007] disclosing render the point cloud data to depict a 3D view of the location, and receive information from the server related to at least one area of interest of a user, which is preference associated with the user);
a virtual reality display generator, executed by the at least one hardware processor (para. [0090]-[0091], [0094]-[0098], processor), to
generate, based on the ascertained attribute and the ascertained preference, and based on a virtual reality device, a virtual reality view of a hotel service of a plurality of hotel services offered by a hotel services provider (Para. [0043], a user can use the geospatial virtual world to simulate actual views from a variety of settings, such as homes, apartments, restaurant tables, hotel rooms, and theater seats, serving as a resource before making reservations or purchases. Users can gain access to performance events in virtual world, regardless of whether they are linked to performance events in real world or a fantasized based on user's actions, behavior, and/or preferences. In one embodiment, an automated or online concierge or guide can assist users to navigate the 3D environment or engage in 
a gaze analyzer, executed by the at least one hardware processor (para. [0090]-[0091], [0094]-[0098], processor), to
analyze, for the virtual reality device, a gaze of the user with respect to a feature of the virtual reality view of the hotel service being viewed by the user (Para. [0059], “Mapalytics tracking subsystem 403 tracks user gaze/direction transmits a rank (H) to the ranking algorithm which is described further herein. In one embodiment, mapalytics tracking subsystem 403 keeps track of where users of the system are mostly focuses/paying attention and promotes such features within the system. The subsystem 403 can check if users are in the proximity to some feature, gather screen center position, intersect user gaze direction with scene, and when a candidate feature to be promoted is detected, it increases the rank (H) for that feature” and para. [0082] disclosing the analyzing the tracking of user’s gaze to scene and features);
a virtual reality display controller, executed by the at least one hardware processor (para. [0090]-[0091], [0094]-[0098], processor), to
modify, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user (Para. [0041] and Fig. 1, “FIG. 1 displays the virtual front of three commercial 
a hotel services procurement controller, executed by the at least one hardware processor (para. [0090]-[0091], [0094]-[0098], processor), to
control, based on the modification of the virtual reality view of the hotel service being viewed by the user, procurement of the hotel service by the user (Para. [0047], disclosing the user can purchase goods and services from both exterior and interior settings (i.e. 3D model of the interior setting such as hotel or resort). Para. [0043] disclosing the invention is intended for stimulating actual views from a variety of settings such as hotel rooms before making reservations or purchases).
Claim 2, Alpert discloses the apparatus of claim 1. Alpert further discloses 
wherein the virtual reality display generator is executed by the at least one hardware processor to generate, based on the ascertained attribute and the ascertained preference, and based on the virtual reality device, the virtual reality view of the hotel service of the plurality of hotel services offered by the hotel services provider by:
generating, based on the ascertained attribute that includes at least one of an age of the user, a gender of the user, or a location of the user, and based on the virtual reality device, the virtual reality view of the hotel service of the plurality of hotel services offered by the hotel services provider (Para. [0070], “user's profile 606 can also be used to determine the user's preferences (using the user's demographics as an indicator). In another embodiment, the user's actions and/or behaviors coupled with the user's age can be used as to determine the user's area of interest.” Para. [0074], “user vector 908 is stored in user database 407 and is used by a user clustering algorithm described further here. User vector 908 can include geographical location 918, age of the user 920, and gender of the user 922. User database 902 can also store feature vectors identifiers 924 that correspond to data feature vector 810. Such feature vectors identifiers 924 can represent the features recorded at 710 as explained while describing FIG. 7. In one embodiment, geographical location 918 is periodically updated with the user's current location, and feature vector identifiers 924 store the feature vectors with which the user was in close proximity, resulted in a trigger event, resulted in completion of a trigger event” Which disclosing the storing and retrieving attribute associated with a user such as geographical location, age of the user, and gender of the user).
Claim 3, Alpert discloses the apparatus of claim 1. Alpert further discloses
wherein the virtual reality display generator is executed by the at least one hardware processor to generate, based on the ascertained attribute and the ascertained preference, and based on the virtual reality device, the virtual reality view of the hotel service of the plurality of hotel services offered by the hotel services provider by:
generating, based on the ascertained attribute and the ascertained preference that includes at least one of a type of virtual reality view, a hotspot location, or a hotspot event, and based on the virtual reality device, the virtual reality view of the hotel service of the plurality of hotel services offered by the hotel services provider (Para. [0065] disclosing the rendering of 3D scene with specific options set by the user (e.g., resolution, anti-aliasing, texture resolution, lighting, etc.), which is representation of a type of virtual reality view. Para. [0081] disclosing the initiating of trigger events when within proximity of a hotspot, selected feature is activated based ranking information which includes mapalytics (heat-map) information, keyword ranking, hot word ranking, user vector information, clustering points. The ranking information includes ascertained attribute and the ascertained preference of the user).
Claim 4, Alpert discloses the apparatus of claim 3. Alpert further discloses
wherein the hotspot event includes a navigate hotspot event to trigger another virtual reality view of the hotel service being viewed by the user, an information hotspot event to display an information dialogue related to the virtual reality view of the hotel service being viewed by the user, or a purchase hotspot event to open a purchase dialogue related to the virtual reality view of the hotel service being viewed by the user (Para. [0055], “In yet another embodiment, hovering over a merchandise (e.g., 202, 206, etc.) can result in a pop-up window notification describing more details about the merchandise, including rich multi-media presentations. In one embodiment, the notification windows can further be linked to other website pages or can be configured to provide purchasing options to the user. In one embodiment, a shopping cart 208 can be displayed to a user while they purchase relevant merchandise.” Disclosing the displaying of information dialogue and providing of purchasing option. Para. [0064], disclosing the trigger on the initiation or trigger of an events (e.g. user purchase, click on pop-up, etc.). Para. [0066], “using one or more communication channels, the system dynamically can use various communication channels (e.g., ads, pop up notifications, highlighting particular storefronts, secret gateways, etc.), to inform/guide the user to access the customized 
Claim 5, Alpert discloses the apparatus of claim 1. Alpert further discloses
wherein the hotel service being viewed by the user includes at least one of a hotel room, or a service associated with the hotel room (Para. [0043], “a user can use the geospatial virtual world to simulate actual views from a variety of settings, such as homes, apartments, restaurant tables, hotel rooms, and theater seats, serving as a resource before making reservations or purchases. Users can gain access to performance events in virtual world, regardless of whether they are linked to performance events in real world or a fantasized based on user's actions, behavior, and/or preferences. In one embodiment, an automated or online concierge or guide can assist users to navigate the 3D environment or engage in online activities such as shopping, touring a museum, visiting a convention exhibition hall, etc.” which are all examples of hotel service being viewed by the user includes at least 
Claim 6, Alpert discloses the apparatus of claim 1. Alpert further discloses
wherein the gaze analyzer is executed by the at least one hardware processor to analyze, for the virtual reality device, the gaze of the user with respect to the feature of the virtual reality view of the hotel service being viewed by the user, and the virtual reality display controller is executed by the at least one hardware processor to modify, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user by:
analyzing, for the virtual reality device, the gaze of the user with respect to the feature that includes a door of the hotel service that includes a hotel room being viewed by the user; and modifying, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user by allowing the user to enter the hotel room being viewed by the user (Para. [0047] and [0082] discloses the analysis of user’s gaze to specific scenes and features. Para. [0047], “a virtual store called ‘the front store’, and a hotel in structure 114. In one embodiment, the user accessing such a system is provided an opportunity to buy/sell merchandise in 3D settings in and adjacent to realistically or fantasized 3D rendition of a customized representation of the world based on user preference. Users can purchase goods and services from both exterior and interior settings. For example, user of persona 102 can visit the exterior of ‘the front store’, and opt to visit the conventional website of ‘the front store’. In one embodiment, such a website is hosted by a system using the techniques described herein. In another embodiment, the system can forward the user to the external website hosting the store of ‘the font store’. In yet another embodiment, the user can virtually open any door of a setting (e.g., ‘the front store’), and can be presented with a docked 3D model of the interior setting of the establishment. Such interior settings can be a realistic or fantasized rendition of the store. Thus, by entering or passing through door 106 a user can be presented by a realistic or fantasized rendition of the interiors of ‘the 
Claim 9, Alpert discloses the apparatus of claim 1. Alpert further discloses
wherein the gaze analyzer is executed by the at least one hardware processor to analyze, for the virtual reality device, the gaze of the user with respect to the feature of the virtual reality view of the hotel service being viewed by the user, and the virtual reality display controller is executed by the at least one hardware processor to modify, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user by:
analyzing, for the virtual reality device, the gaze of the user by determining whether the gaze of the user with respect to the feature of the virtual reality view of the hotel service being viewed by the user exceeds a specified time duration; and based on a determination that the gaze of the user with respect to the feature of the virtual reality view of the hotel service being viewed by the user exceeds the specified time duration, modifying, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user (Para. [0078], “the subsystem can determined trigger events (e.g., initiation of a purchase transaction, user interaction with a feature, etc.). At 1104 it is determined that the trigger event is completed (e.g., completion of a transaction or feature requirement, etc.). A completion of a feature requirement, in one embodiment, can be clicking on a feature or performing a certain action (as interacting with a feature for more than a threshold time (e.g., 1, 5, 10 seconds, etc.). In one embodiment, a completion of a feature requirement would be clicking on a video associated with a feature, asking a question, sharing a link of the feature on social media, or any action that is generally related to the feature.”  Disclosing the performing a certain action as interacting with a feature (e.g., initiation of a purchase transaction, pop-up, or ads) occurs when more than a threshold time (e.g., 1, 5, 10 seconds, etc.). Example given in paragraph [0052], when 
Claim 10, Alpert discloses the apparatus of claim 1. Alpert further discloses
wherein the gaze analyzer is executed by the at least one hardware processor to analyze, for the virtual reality device, the gaze of the user with respect to the feature of the virtual reality view of the hotel service being viewed by the user, and the virtual reality display controller is executed by the at least one hardware processor to modify, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user by:
analyzing, for the virtual reality device, the gaze of the user by determining whether the gaze of the user with respect to the feature of the virtual reality view of the hotel service being viewed by the user is less than a specified time duration; and based on a determination that the gaze of the user with respect to the feature of the virtual reality view of the hotel service being viewed by the user is less than the specified time duration, delaying modification, based on the analysis of the gaze of the user, of the virtual reality view of the hotel service being viewed by the user until the gaze of the user with respect to the feature of the virtual reality view of the hotel service being viewed by the user meets or exceeds the specified time duration (Para. [0078], “the subsystem can determined trigger events (e.g., initiation of a purchase transaction, user interaction with a feature, etc.). At 1104 it is determined that the trigger event is completed (e.g., completion of a transaction or feature requirement, etc.). A completion of a feature requirement, in one embodiment, can be clicking on a feature or performing a certain action (as interacting with a feature for more than a threshold time (e.g., 1, 5, 10 seconds, etc.). In one embodiment, a completion of a feature requirement would be clicking on a video associated with a feature, asking a question, sharing a link of the feature on social media, or any action that is generally related to the feature.”  Disclosing the performing a certain action as interacting with a feature (e.g., initiation of a purchase transaction) when more than a threshold time (e.g., 1, 5, 10 seconds, etc.). The 
Claim 11 is rejected under the same reasoning and rationale as claim 1. 
Claim 12 is rejected under the same reasoning and rationale as claim 2. 
Claim 13 is rejected under the same reasoning and rationale as claim 3. 
Claim 14 is rejected under the same reasoning and rationale as claim 4. 
Claim 15 is rejected under the same reasoning and rationale as claim 6. 
Claim 18, Alpert discloses a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to (para. [0005], “a methods, systems, and non-transitory computer readable medium comprising instructions for transmitting dynamically customized three-dimensional (3D) rendering of geospatial data have been described.” Para. [0090]-[0091], [0094]-[0098], processor):
ascertain an attribute associated with a user (Para. [0070], “user's profile 606 can also be used to determine the user's preferences (using the user's demographics as an indicator). In another embodiment, the user's actions and/or behaviors coupled with the user's age can be used as to determine the user's area of interest.” Para. [0074], “user vector 908 is stored in user database 407 and is used by a user clustering algorithm described further here. User vector 908 can include geographical location 918, age of the user 920, and gender of the user 922. User database 902 can also store feature vectors identifiers 924 that correspond to data feature vector 810. Such feature vectors identifiers 924 can represent the features recorded at 710 as explained while describing FIG. 7. In one embodiment, geographical location 918 is periodically updated with the user's current location, and feature vector identifiers 924 store the feature vectors with which the user was in close proximity, resulted in a trigger 
ascertain a preference associated with the user (Para. [0007] disclosing render the point cloud data to depict a 3D view of the location, and receive information from the server related to at least one area of interest of a user, which is preference associated with the user);
generate, based on the ascertained attribute and the ascertained preference, and based on a virtual reality device, a virtual reality view of a hotel service of a plurality of hotel services offered by a hotel services provider (Para. [0043], a user can use the geospatial virtual world to simulate actual views from a variety of settings, such as homes, apartments, restaurant tables, hotel rooms, and theater seats, serving as a resource before making reservations or purchases. Users can gain access to performance events in virtual world, regardless of whether they are linked to performance events in real world or a fantasized based on user's actions, behavior, and/or preferences. In one embodiment, an automated or online concierge or guide can assist users to navigate the 3D environment or engage in online activities such as shopping, touring a museum, visiting a convention exhibition hall, etc.” disclosing the virtual reality view of hotel room service (e.g., visiting, shopping, making reservation or purchases) based on user’s actions, behavior, and/or preference (i.e. ascertained attribute and the ascertained preference). Additionally see example in Fig.1 and para. [0047], “FIG. 1 displays the virtual front of three commercial establishments, a museum docked in structure 112, a virtual store called ‘the front store’, and a hotel in structure 114. In one embodiment, the user accessing such a system is provided an opportunity to buy/sell merchandise in 3D settings in and adjacent to realistically or fantasized 3D rendition of a customized representation of the world based on user preference. Users can purchase goods and services from both exterior and interior settings”);
analyze, for the virtual reality device, a gaze of the user by determining whether the gaze of the user with respect to a feature of the virtual reality view of the hotel service being viewed by the user exceeds a specified time duration (Para. [0059], “Mapalytics tracking subsystem 403 tracks user gaze/direction transmits a rank (H) to the ranking algorithm which is described further herein. In one embodiment, mapalytics tracking subsystem 403 keeps track of where users of the system are mostly focuses/paying attention and promotes such features within the system. The subsystem 403 can check if users are in the proximity to some feature, gather screen center position, intersect user gaze direction with scene, and when a candidate feature to be promoted is detected, it increases the rank (H) for that feature” and para. [0082] disclosing the analyzing the tracking of user’s gaze to scene and features. Para. [0078], “the subsystem can determined trigger events (e.g., initiation of a purchase transaction, user interaction with a feature, etc.). At 1104 it is determined that the trigger event is completed (e.g., completion of a transaction or feature requirement, etc.). A completion of a feature requirement, in one embodiment, can be clicking on a feature or performing a certain action (as interacting with a feature for more than a threshold time (e.g., 1, 5, 10 seconds, etc.). In one embodiment, a completion of a feature requirement would be clicking on a video associated with a feature, asking a question, sharing a link of the feature on social media, or any action that is generally related to the feature.”  Disclosing the performing a certain action as interacting with a feature (e.g., initiation of a purchase transaction, pop-up, or ads) occurs when more than a threshold time (e.g., 1, 5, 10 seconds, etc.).);
based on a determination that the gaze of the user with respect to the feature of the virtual reality view of the hotel service being viewed by the user exceeds the specified time duration, modify, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user (Para. [0078], “the subsystem can determined trigger events (e.g., initiation of a purchase transaction, user interaction with a feature, etc.). At 1104 it is determined that the trigger event is completed (e.g., completion of a transaction or feature requirement, etc.). A completion of a feature requirement, in one embodiment, can be clicking on a feature or performing a certain action (as interacting with a feature for more than a threshold time (e.g., 1, 5, 10 seconds, etc.). In one r any action that is generally related to the feature.”  Disclosing the performing a certain action as interacting with a feature (e.g., initiation of a purchase transaction, pop-up, or ads) occurs when more than a threshold time (e.g., 1, 5, 10 seconds, etc.). Example given in paragraph [0052], when user of persona visits a museum and spends more time admiring one artwork than another (i.e. being viewed by the user exceeds a specific time duration), recommendation is provided); and
control, based on the modification of the virtual reality view of the hotel service being viewed by the user, procurement of the hotel service by the user (Para. [0047], disclosing the user can purchase goods and services from both exterior and interior settings (i.e. 3D model of the interior setting such as hotel or resort). Para. [0043] disclosing the invention is intended for stimulating actual views from a variety of settings such as hotel rooms before making reservations or purchases).
Claim 19 is rejected under the same reasoning and rationale as claim 10. 
Claim 20 is rejected under the same reasoning and rationale as claim 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert et al. (US 20160299661 A1), hereinafter “Alpert” in view of Willacy (US 20070219832 A1). 
Claim 7, Alpert discloses the apparatus of claim 1. Alpert further discloses
analyzing, for the virtual reality device, the gaze of the user with respect to the feature includes a bed of the hotel service that includes a hotel room being viewed by the user; and modifying, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user by generating a menu option (Para. [0059] discloses the analyzing the tracking of user’s gaze to interact with a feature, for proving pop-ups and options for purchase, which is representative of the limitation. In paragraph [0043] and [0047] disclosing the application of the invention for hotel room service. The Office takes the position that the interactive feature can be any hotspot of choice such as art, painting, or bed). 
The only difference between the claimed invention and Alpert, is that, Alpert does not expressly teach the menu option includes a selection of bed size for the hotel room. 
Willacy is directed to system and method for travel reservation selected by the user to process a travel arrangement, which specifically teaches (italic emphasis). 
a bed of the hotel service that includes a hotel room being viewed by the user; and modifying, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user by generating a menu option to select a bed size for the hotel room being viewed by the user (Para. [0065], “user 102 may select either a smoking or nonsmoking room from drop down menu 352, and might specify an “ocean view” room using drop down menu 354. In fact, user 102 may further specify “bed type”, “pillow type”, “newspaper”, “Internet access” and “special requests” using the appropriate drop down menus. An example of “pillow type” selection is hypo-allergenic or non hypo-allergenic.”).
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the virtual reality based hotel services analysis apparatus of Alpert, for the feature pop-up menu of providing purchase option by gaze interaction to include in the menu selection choices for bed type by the user as taught in Willacy for the motivation of providing a more robust system for potential customer/traveler the ability to select their preference of the hotel room. 
Claim 8, Alpert discloses the apparatus of claim 1. Alpert further discloses
analyzing, for the virtual reality device, the gaze of the user with respect to the feature includes a window of the hotel service that includes a hotel room being viewed by the user; and modifying, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user by generating a menu option (Para. [0059] discloses the analyzing the tracking of user’s gaze to interact with a feature, for proving pop-ups and options for purchase, which is representative of the limitation. In paragraph [0043] and [0047] disclosing the application of the invention for hotel room service. The Office takes the position that the interactive feature can be any hotspot of choice such as art, painting, or window).

Willacy is directed to system and method for travel reservation selected by the user to process a travel arrangement, which specifically teaches (italic emphasis). 
analyzing, for the virtual reality device, the gaze of the user with respect to the feature that includes a bed of the hotel service that includes a hotel room being viewed by the user; and modifying, based on the analysis of the gaze of the user, the virtual reality view of the hotel service being viewed by the user by generating a menu option to select a bed size for the hotel room being viewed by the user (Para. [0065], “user 102 may select either a smoking or nonsmoking room from drop down menu 352, and might specify an “ocean view” room using drop down menu 354. In fact, user 102 may further specify “bed type”, “pillow type”, “newspaper”, “Internet access” and “special requests” using the appropriate drop down menus. An example of “pillow type” selection is hypo-allergenic or non hypo-allergenic.”).
	Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the virtual reality based hotel services analysis apparatus of Alpert, for the feature pop-up menu of providing purchase option by gaze interaction to include in the menu selection choices for window view by the user as taught in Willacy for the motivation of providing a more robust system for potential customer/traveler the ability to select their preference of the hotel room. 
Claim 16 is rejected under the same reasoning and rationale as claim 7. 
Claim 17 is rejected under the same reasoning and rationale as claim 8. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Durham et al. (US 20150242638 A1) is directed to a system and method f for tracking a user's gaze within a virtual-reality environment comprises generating a user coordinate system within a virtual space. In paragraph [0049], “a hotspot is associated with a call-to-action function. For example, the analytics platform interface 170 also provides an API that allows various third-parties to integrate functionalities into the virtual-reality environment with respect to a particular hotspot. For example, upon detecting that a user has viewed a hotspot for a threshold amount of time, the analytics platform interface 170 can display a call-to-action function through the API. A call-to-action function may comprise, for example, a visual drop-down menu with options to purchase a product displayed within the hotspot or to learn more about the product. The options may be selectable through user controlled input devices, such as a keyboard or mouse, or through tracking the user's gaze within the virtual-reality environment.” specifically teaches the user’s gaze at a hotspot over a threshold amount of time would prompt for visual drop-down menu options for purchase or additional information regarding the product. 
Glazer et al. (US 20130066751 A1) is directed to a method for a user to shop online in a three dimensional (3D) virtual reality (VR) setting by receiving a request at a shopping server to view a shopping location, having at least one store, and displaying the shopping location to the user's computer in a 3D interactive simulation view via a web browser to emulate a real-life shopping experience for the user. The server then obtains 
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687